132 F.3d 38
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Albair GHOBRIAL, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE,
No. 96-70835.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 4, 1997.*Filed Dec. 8, 1997.

Petition to Review a Decision of the Immigration and Naturalization Service.
Before HALL, BRUNETTI, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Petitioner Albair Ghobrial challenges the Board of Immigration Appeals (BIA) decision to dismiss his appeal of the immigration judge's (IJ's) ruling that petitioner had not demonstrated a well-founded fear of persecution based on his religious beliefs.1  We uphold the BIA decision unless petitioner shows that the evidence presented was so compelling that no reasonable factfinder could fail to find the requisite fear of persecution.  INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).  To the extent that petitioner relies upon new information to support his appeal, this Court declines to review it.  We may only review information that is part of the administrative record.  Fisher v. INS, 79 F.3d 955, 963 (9th Cir.1996).


3
Here, Petitioner has not shown that the evidence is so compelling that no reasonable factfinder could fail to find that he has the requisite fear of persecution based on religious beliefs.  Nor has Ghobrial shown that Coptic Christians represent a group subject to a pattern or practice of persecution in Egypt on account of their religion.  Accordingly, we affirm.


4
Petition for review is DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 The Antiterrorism and Effective Death Penalty Act of 1996 and the Illegal Immigration Reform Act of 1996 do not affect this petition since the asylum determination of petitioner was made before these Acts' effective dates.  See Pub.Law 104-132, 110 Stat. 1270, § 421(b);  Pub.L. 104-208, 110 Stat. 3009, 3625, § 309(c)(1)(B)